Citation Nr: 0630837	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  He perfected an appeal of that 
determination.

The January 2004 rating decision denied the veteran's claim 
for entitlement to SMC based on the need for aid and 
attendance of another person or on the basis of being 
housebound.  The veteran's Notice of Disagreement 
specifically excluded housebound as a basis for his claim.  
Thus, entitlement to SMC for aid and attendance due to being 
housebound is not before the Board and will not be discussed 
in this decision.

At the time the veteran perfected his appeal, he was 
represented by an attorney who subsequently retired from the 
practice of law.  A May 2006 Board letter informed the 
veteran of his options as they related to his right to 
representation.  The claims file reflects no evidence of the 
letter having been returned as undeliverable, nor does it 
reflect any evidence of a response by the veteran.  In the 
absence of a response, the Board deems the veteran to be 
self-represented.

A July 2004 rating decision denied the veteran's claim for 
increased ratings of his service-connected disabilities 
related to his left leg.  The veteran submitted a Notice of 
Disagreement with the decision in August 2004, and a 
Statement of the Case (SOC) was issued in March 2005.  The 
claims file reflects no record of the SOC having been 
returned as undeliverable.  Neither is there any record of 
the veteran having submitted a substantive appeal in response 
to the SOC.  Thus, that issue is not before the Board and 
will not be discussed in this decision.  See 38 C.F.R. 
§ 20.200 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran is not rated 100 percent disabled for any of 
his service-connected disabilities.

3.  The preponderance of the probative evidence indicates 
that that the veteran is not so helpless as to need regular 
aid and attendance as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The requirements for entitlement to SMC based on a need for 
regular aid and attendance have not been met.  38 U.S.C.A. §§ 
1114(l), 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.350(b)(3), 3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a letter of September 2003, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for SMC for aid and 
attendance, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The claim was thereafter readjudicated by the 
July 2004 Statement of the Case.  An additional notice letter 
was provided in May 2005, again providing the above 
information.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and Social Security 
Administration records.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for aid and attendance, any 
question related to the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is service connected for the following 
disabilities: residuals of fracture of left tibia and left 
fibula, with partial ankylosis of left ankle, and traumatic 
arthritis, at 40 percent; traumatic arthritis, left knee, 
associated with residuals of fracture of left tibia and left 
fibula, with partial ankylosis of left ankle, and traumatic 
arthritis, at 20 percent; diminished circulation, left leg, 
associated with residuals of fracture of left tibia and left 
fibula, with partial ankylosis of left ankle, and traumatic 
arthritis; residuals of left index finger fracture, and 
residuals of fracture of mandible, with non-disfiguring 
scars, both rated non-compensable.

The veteran asserted in his Notice of Disagreement that he 
qualified for aid and attendance benefits, in part, because 
he already receives home assistance three to four times a 
week, which is the type of assistance envisioned by the aid 
and attendance allowable under the applicable regulations.

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3). Determinations as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
The particular personal functions which the claimant is 
unable to perform should be considered in connection with 
his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

The April 2004 VA fee-basis examination report reflects the 
veteran relating that his primary left leg symptoms were 
swelling and pain, as well as poor circulation and edema, 
which he described as constant problems.  He also related 
that he took pain killers for relief.  The examiner noted 
that, functionally, the veteran is severely impaired, as he 
is unable to walk.

The examiner observed that the veteran was brought to his 
appointment by a van equipped to handle a wheelchair, and 
that the veteran's wheelchair was motorized, which enabled 
him to travel beyond the premises of his home.  Also noted 
was that the veteran could not walk without holding onto 
something, as he related that he had postural dizziness.  A 
typical day for the veteran involved his rising between nine 
and ten in the morning, and breakfast between 11 and noon.  A 
home health aid helped him prepare an evening meal.  He 
related that he watched television and attended church on 
Tuesday and Friday nights, as well as on Sunday.

The examination report reflects that the veteran had no 
problem with feeding himself, fastening his clothing, or with 
bathing.  His only bath-related issue was that could not 
stand upright in the shower.  He could wash his face, shave, 
and attend to his own toileting, as long as the bathroom is 
equipped for a wheelchair or a stool is so equipped.  He 
related that his home was so equipped.  The report reflects 
that the veteran could dress himself, although with extreme 
difficulty.

The examiner observed the veteran to be of very large 
stature, confined to a wheelchair, and was unable to transfer 
to the examination table without extreme measures.  The 
report reflects that the veteran's vision was better than 
5/200 in both eyes.  The examiner was not able to examine or 
observe the veteran's lower extremities or feet, as he was 
wearing Unna boots on both lower extremities.  The examiner 
noted that there was no generalized muscle weakness or 
wasting.  The veteran related that he was unable to walk 
because of a frozen left ankle and an unstable left knee.  
The examiner assessed the veteran's mental status as normal.

Although the examiner was unable to check the pulses in the 
veteran's lower extremities due to the Unna boots, he noted 
that he was confident the veteran was truthful, as he wore 
the boots bilaterally and he has diabetes, as well as ulcers 
on the lower extremities.  The examiner opined that the 
veteran's diabetes was more responsible for his diminished 
circulation than his left leg fracture residuals, as he 
required Unna boots on both legs due to ulcers on both lower 
extremities because of poor circulation.  The examiner noted 
the veteran's reported cervical spine condition as the source 
of another permanent restriction.

As reflected in the examination report, the evidence shows 
the veteran not to require aid and attendance solely due to 
his service-connected disabilities.  The Board acknowledges 
the veteran's severe disabilities, but the evidence does not 
show his service-connected left leg-related disabilities to 
be the seminal cause of his need for in-home assistance.  A 
January 2004 VA outpatient treatment entry reflects that the 
veteran is a widower, and he lives alone.  

A March 2004 treatment entry reflects that the veteran 
related that he still cooked and washed dishes.  He was 
assisted by a home aid five days a week, and he cooked his 
meals while the aid was present.  The records of March 2004 
further reflect that the veteran received in-home assistance 
primarily due to his cervical spine abscess, diabetes 
mellitus, hypertension, obesity, and anemia, as it was those 
disabilities that caused his increased difficulty with his 
activities of daily living.  Nonetheless, a March 2004 
cardiology pre-operative assessment reflects that the 
examiner noted the veteran could perform the majority of his 
activities of daily living at a modified independent level.

The veteran is not service connected for diabetes or his 
cervical spine disability.  A February 2000 rating decision 
denied service connection for the cervical spine disorder.  
An October 2003 VA treatment entry reflects the etiology of 
the ulcers of the lower extremities as diabetes, edema, and 
vascular insufficiency.

Thus, the Board is constrained to find that the extent of the 
veteran's service-connected disabilities do not meet any of 
the criteria required for the need for aid and attendance.  
The Board specifically notes the treatment records that 
reflect that care providers must remove the Unna boots to 
examine the diabetes-related ulcers on the veteran's lower 
extremities.  While aid and attendance is allowable if there 
is a frequent need for adjustment of a special prosthetic or 
orthopedic appliance, assuming that Unna boots qualify as 
such, the medical evidence of record shows that the boots are 
required due to the nonservice-connected diabetes mellitus.  
The evidence of record reflects that this is also the case as 
concerns the veteran's protection from the hazards or dangers 
of his daily environment.

A May 2003 treatment record reflects that the veteran related 
that he fell asleep one evening around 7:00 p.m. while 
cooking dinner.  He awoke at 11:30 p.m. with smoke everywhere 
and the refrigerator door still ajar.  He related that he 
felt numb and disoriented for a few minutes, and he was 
unable to move his arms or legs for about 30 minutes but felt 
better after he ate some M&Ms.  The veteran also reported 
that he had not been checking his blood sugars because his 
finger glucositck was broken.  The veteran was instructed to 
eat regularly and to check his blood sugars.  Thus, while the 
evidence of record shows the veteran's nonservice-connected 
disabilities may expose him to hazards in his home, it does 
not show that his service-connected disabilities to unduly 
expose him to hazards and dangers of his daily environment.

As noted above, the veteran is not rated 100 percent disabled 
for any of his service-connected disabilities.  Thus, he does 
not qualify for SMC on that basis.  See 38 C.F.R. § 3.350(i).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim.  38 C.F.R. §§ 3.350(b)(3), 
3.352(a).  In reaching the conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to SMC based on the need for regular aid and 
attendance is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


